UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-2095


WILLIAM W. THOMAS, JR.,

                Plaintiff - Appellant,

          v.

CITY OF STAUNTON, VIRGINIA; JOHN DOE #1; JOHN DOE #2; JOHN
DOE #3; JOHN DOE #4; JOHN DOE #5; JOHN DOE #6,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:10-cv-00553-GEC)


Submitted:   February 24, 2012            Decided:   March 13, 2012


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William W. Thomas, Jr., Appellant Pro Se. John Charles Wirth,
NELSON MCPHERSON SUMMERS & SANTOS, Staunton, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William W. Thomas, Jr., seeks to appeal the district

court’s order granting the Fed. R. Civ. P. 12(b)(6) motion to

dismiss and dismissing the complaint without prejudice.                                This

court   may    exercise    jurisdiction        only      over     final    orders,       28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial     Indus.     Loan   Corp.,       337    U.S.   541,    545-46        (1949).

Because   Thomas   may     proceed    with     this      action    in     the   district

court   by    amending     his    complaint         to   provide    specific       facts

showing his entitlement to the relief he seeks, see Fed. R. Civ.

P. 8(a), the order he seeks to appeal is neither a final order

nor an appealable interlocutory or collateral order.                        See Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064,

1066-67 (4th Cir. 1993).          Accordingly, we dismiss the appeal for

lack of jurisdiction.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the   court   and      argument      would      not      aid    the

decisional process.

                                                                                DISMISSED




                                          2